United States Department of Labor
Employees’ Compensation Appeals Board
___________________________________________
)
)
)
and
)
)
DEPARTMENT OF VETERANS AFFAIRS,
)
VETERANS ADMINSTRATION MEDICAL
)
CENTER, Dallas, TX, Employer
)
___________________________________________ )
W.A., Appellant

Appearance:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-2129
Issued: March 10, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 15, 2007 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ decision dated June 27, 2007, which denied modification of a
March 27, 2007 decision, terminating appellant’s compensation on the grounds that he
abandoned suitable work.1 Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether the Office properly terminated appellant’s compensation effective
March 27, 2007 on the grounds that he abandoned suitable work.

1

The record contains an April 10, 2007 schedule award decision; however, appellant has not appealed this
decision.

FACTUAL HISTORY
On January 10, 2005 appellant, then a 57-year-old housekeeping aid, sustained injury to
his hips and back. The Office accepted the claim for lumbar sprain/strain and displaced lumbar
intervertebral disc with myelopathy. The Office authorized a posterior lumbar L4-5 discectomy
and fusion, which appellant underwent on July 7, 2005. Appellant received appropriate
compensation benefits.
In a February 14, 2006 report, Dr. John C. Milani, an attending Board-certified
orthopedic surgeon, noted that he had reviewed a functional capacity evaluation performed on
appellant. He advised that appellant could return to sedentary work for four hours per day with
occasional lifting up to 10 pounds. Dr. Milani noted that appellant would be reevaluated at his
next office visit.
On February 16, 2006 the employing establishment offered appellant a modified laundry
worker position for four hours per day within the work restrictions set by Dr. Milani. Appellant
reported to work on March 6, 2006.
In an October 3, 2006 report, Dr. Milani advised that appellant could work for eight hours
per day within restrictions. He completed a work capacity evaluation and provided restrictions
of no pushing or pulling over 20 pounds and no lifting over 10 pounds. Dr. Milani indicated that
appellant should avoid squatting, kneeling, climbing and twisting.
Appellant worked for five hours a day on October 16, 2006. On December 14, 2006
appellant was advised that his retirement was effective December 15, 2006. The record reflects
that he stopped work on December 15, 2006.
In a December 20, 2006 memorandum of telephone call, the Office confirmed with
Dr. Milani that appellant was capable of work for eight hours a day since November 13, 2006.2
By letters dated January 8 and February 8, 2007, the Office noted that appellant returned
to work as a laundry worker on March 6, 2006. It found that he abandoned work on
December 15, 2006 with no apparent valid reason. The Office advised appellant that the duties
and physical requirements of the offered position were found to be suitable to his capabilities and
remained available. Appellant was advised that he should return to the position or provide an
explanation for refusing the position within 30 days. The Office informed appellant that if he
failed to return to the offered position and failed to demonstrate that the failure was justified, his
compensation would be terminated.
In a February 7, 2007 report, Dr. Milani related that appellant informed him that he was
medically retired. He diagnosed possible hardware irritation and L3-4 stenosis.
In a February 7, 2007 e-mail, the employing establishment confirmed that appellant did
not work for eight hours a day. In a February 12, 2007 memorandum of telephone call, the
2

In a December 22, 2006 e-mail, the Office advised that the employing establishment advised that appellant was
released to eight hours per day on November 13, 2006 with permanent restrictions.

2

Office contacted appellant and his representative. The Office noted that appellant indicated that
he was temporarily totally disabled and would provide documentation from his physician.
The Office subsequently received an April 12, 2006 report from Dr. Ronnie Shade, an
orthopedic surgeon, who advised that appellant could perform limited duty for four hours per
day. In a February 19, 2007 report, Dr. Shade diagnosed lumbar herniated pulposus at L4-5 with
sciatica and lumbar spondylolisthesis at L4-5 with instability. He noted that appellant was
retired.
By letter dated March 8, 2007, the Office informed appellant that his reasons for refusing
the position were not acceptable and allowed 15 days for him to accept the position. Appellant
was advised that no further reason for refusal would be considered.
In a February 10, 2007 report, Dr. Shade diagnosed lumbar herniated nucleus pulposus at
L4-5, surgically treated and lumbar spondylolisthesis, Grade 1. He opined that appellant had 19
percent impairment to the lower extremity and reached maximum medical improvement on
February 10, 2007.
In a February 13, 2007 operative report, Dr. Robert Nisbet, Board-certified in internal
medicine, opined that appellant had a successful hardware injection of the bilateral L4 and L5
pedicle screws.
The Office also received a February 27, 2007 report from Dr. Milani, who noted that
appellant had recently undergone a hardware injection on February 13, 2007. He reviewed the
x-rays and determined that they revealed a good probability of solid fusion. Dr. Milani opined
that appellant had probable hardware irritation and should consider the possibility of hardware
removal and fusion exploration.
In a memorandum of telephone call dated March 9, 2007, appellant advised the Office
that his doctor medically retired him.
In e-mail correspondence dated March 27, 2007, the employing establishment confirmed
that the modified laundry position was still available for appellant.
By decision dated March 27, 2007, the Office terminated the appellant’s entitlement to
wage loss and schedule award compensation benefits, effective that day, finding that appellant
had abandoned suitable employment.
In a report dated March 29, 2007, Dr. Shade noted that appellant had complaints of joint
stiffness and muscle spasm, with a pain level of 8 out 10. Appellant had a lumbar herniated
pulposus at L4-5 with sciatica and lumbar spondylolisthesis at L4-5 with instability and failed
back syndrome. Dr. Shade opined that appellant was permanently disabled and unable to work.
In an April 13, 2007 report, he reiterated that appellant was totally disabled and unable to work.
The Office received copies of reports previously submitted.
On May 10, 2007 appellant requested reconsideration of the March 27, 2007 decision.
He confirmed that he worked in the laundry worker position from March 6 to November 3, 2006.
Appellant left the position because he had a deteriorating medical condition and was retired from
3

working by Dr. Shade. He was approved for disability retirement on December 15, 2006 and
took leave from his job because his disability would not let him sit or stand without heavy
medication. Appellant alleged that the medication presented a safety issue and was the reason
for his leave of absence. He denied that he had abandoned his position.
In a May 14, 2007 report, Dr. Shade diagnosed lumbar herniated pulposus at L4-5 with
sciatica and lumbar spondylolisthesis at L4-5 with instability. He opined that appellant was
disabled.
In a letter dated June 6, 2007, Melanie Bolden, an injury compensation specialist, advised
the Office that on the date of injury, appellant was employed full time as a housekeeping aid
working eight hours per day. She noted that appellant accepted a modified job offer and returned
to work for four hours a day on March 6, 2006. Ms. Bolden noted that on October 3, 2006
appellant was released to work five hours per day for three weeks, with an increase in one hour
per week thereafter to eventually work eight hours a day. Appellant was advised effective
October 16, 2006, that he would begin working five hours a day and was expected to work eight
hours a day as of November 20, 2006. However, he elected a disability retirement effective
December 15, 2006.
By decision dated June 27, 2007, the Office denied modification of its March 27, 2007
decision.
LEGAL PRECEDENT
The Federal Employees’ Compensation Act provides at section 8106(c)(2) that a partially
disabled employee who refuses or neglects to work after suitable work is offered is not entitled to
compensation.3 Once the Office accepts a claim, it has the burden of justifying termination or
modification of compensation benefits under section 8106 for refusing to accept or neglecting to
perform suitable work.4 The Board has recognized that section 8106(c) serves as a penalty
provision as it may bar an employee’s entitlement to future compensation and, for this reason,
will be narrowly construed.5 To establish that a claimant has abandoned suitable work, the
Office must substantiate that the position offered was consistent with the employee’s physical
limitations and that the reasons offered for stopping work were unjustified.6 The issue of
whether an employee has the physical ability to perform a modified position offered by the
employing establishment is a medical question that must be resolved by the medical evidence of
record.7

3

5 U.S.C. § 8106(c)(2).

4

See Bryant F. Blackmon, 56 ECAB 752 (2005); Howard Y. Miyashiro, 51 ECAB 253 (1999).

5

See Richard P. Cortes, 56 ECAB 200 (2004); H. Adrian Osborne, 48 ECAB 556 (1997).

6

See Wayne E. Boyd, 49 ECAB 202 (1997).

7

See John E. Lemker, 45 ECAB 258 (1993); Camillo R. DeArcangelis, 42 ECAB 941 (1991).

4

Section 10.517(a) of the Act’s implementing regulations provides that an employee who
refuses or neglects to work after suitable work has been offered or secured by the employee has
the burden of showing that such refusal or failure to work was reasonable or justified.8 Pursuant
to section 10.516, the employee shall be provided with the opportunity to make such a showing
before a determination is made with respect to termination of entitlement to compensation.9
According to Office procedures, unacceptable reasons for abandonment of suitable work include
personal dislike of the position or the work hours, lack of potential for promotion, lack of job
security and retirement.10
ANALYSIS -- ISSUE 1
The Office accepted that appellant sustained a lumbar sprain/strain and displaced lumbar
intervertebral disc with myelopathy. The Office authorized a posterior lumbar L4-5 discectomy
and fusion, which appellant underwent on July 7, 2005. Appellant returned to modified duty on
March 6, 2006. The Office terminated his compensation effective March 27, 2007 on the
grounds that he abandoned suitable work on December 15, 2006. The initial question is whether
the Office properly determined that the position was suitable. The issue of whether an employee
has the physical ability to perform a modified position offered by the employing establishment is
primarily a medical question that must be resolved by the medical evidence.11
The Office found that the modified-duty laundry worker position was within appellant’s
physical capabilities. The evidence consists of the February 14, 2006 report, from Dr. Milani, a
Board-certified orthopedic surgeon and attending physician, who noted that he had reviewed the
functional capacity evaluation and opined that appellant could return to sedentary work for four
hours per day with an occasional 10-pound lifting restriction. The record reflects that appellant
was offered a modified-duty laundry position in accordance with these restrictions on
February 16, 2006. He reported to work on March 6, 2006 for four hours daily which increased
to five hours daily on October 16, 2006. On October 3, 2006 Dr. Milani released appellant to
perform modified duty for eight hours a day and provided restrictions comprised of no pushing
or pulling over 20 pounds and no lifting over 10 pounds. Dr. Milani indicated that appellant
should avoid squatting and kneeling and climbing and twisting.
The modified-duty laundry position to which appellant returned conformed to the work
restrictions set by his treating physician. The clear weight of the medical evidence, as
represented by the reports of Dr. Milani, establishes that appellant was no longer totally disabled
for work and had the physical capacity to perform the modified duties as listed in the
February 16, 2006 job offer for four hours a day. The record reflects that appellant worked in the
modified laundry position from March 6, 2006 and stopped working on December 15, 2006. He
informed the Office that he had retired as of that date.
8

20 C.F.R. § 10.517(a); see Richard P. Cortes, supra note 5; Ronald M. Jones, 52 ECAB 190 (2000).

9

20 C.F.R. § 10.516; Mary E. Woodard, 57 ECAB ___ (Docket No. 05-1023, issued November 14, 2005).

10

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Determining Wage-Earning Capacity,
Chapter 2.814.10(d) (July 1997).
11

See Gayle Harris, 52 ECAB 319, 321 (2001); Maurissa Mack, 50 ECAB 498 (1999).

5

To properly terminate compensation under section 8106, the Office must provide
appellant notice of its finding that an offered position is suitable and give him an opportunity to
accept or provide reasons for declining the position.12 The Office properly followed its
procedural requirements in this case. By letters dated January 8 and February 8, 2007, the Office
advised appellant that the position was suitable and provided him 30 days to explain his reasons
for abandoning work. The Office further notified him that the position remained open, that he
would be paid for any difference in pay between the offered position and his date-of-injury job,
that he could still accept without penalty and that a partially disabled employee who refused
suitable work was not entitled to compensation.
On February 12, 2007 the Office advised appellant that the modified position remained
awardable. Appellant indicated that he was temporarily totally disabled and would provide
documentation from his physician. He subsequently submitted a February 7, 2007 report from
Dr. Milani, who noted that appellant stated that he was “medically retired.” In an April 12, 2006
report, Dr. Shade opined that appellant was able to perform modified duty for four hours per day.
On February 19, 2007 he advised that appellant was “retired.” These reports do not contain any
opinion that appellant was totally disabled or regarding his inability to perform the duties of the
modified position after December 15, 2006, the date he retired.13 Therefore, he did not submit
sufficient medical evidence to establish that his condition would prevent him from performing
the sedentary position. The Board notes that Office procedures indicate that retirement is an
unacceptable reason for abandonment of suitable work.14
In a March 8, 2007 letter, the Office informed appellant that his reasons for abandoning
the offered position were unacceptable and provided him 15 days to accept the position.
Appellant subsequently submitted a February 10, 2007 report from Dr. Shade, who provided an
impairment rating and opined that appellant had reached maximum medical improvement,
matters not relevant to the issue in this case. In a February 13, 2007 report, Dr. Nisbet,
performed a hardware injection. On February 27, 2007 Dr. Milani opined that appellant should
consider the possibility of hardware removal and fusion exploration. However, the physicians
did not address the relevant issue of whether appellant was totally disabled as of December 15,
2006 when he stopped work.
The weight of the medical evidence establishes that appellant was able to perform the
duties of the modified-duty position and he did not offer sufficient justification for abandoning
work. The Board finds that the Office met its burden of proof to terminate appellant’s
compensation benefits effective March 27, 2007, as he abandoned suitable work.15

12

See Maggie L. Moore, 42 ECAB 484 (1991), reaff’d on recon., 43 ECAB 818 (1992).

13

The Board also notes that, after stopping work, appellant did not claim a recurrence of disability or submit
evidence suggesting a recurrence of disability. See Federal (FECA) Procedure Manual, Part 2 -- Claims,
Reemployment: Determining Wage-Earning Capacity, Chapter 2.814.9(b)(1) (December 1995).
14

See supra note 10.

15

Karen L. Yaeger, 54 ECAB 323 (2003).

6

Following the termination of his benefits, appellant has not established that the offered
position was outside of his physical recommendations. The Board finds that he did not meet his
burden to show that his refusal to accept suitable work was justified.16 After the Office
terminated appellant’s benefits, he requested reconsideration and alleged that his medical
condition had deteriorated and that he was retired from working by Dr. Shade. Appellant denied
that he had abandoned his position and noted that his disability required that he use heavy
medication, which presented a safety issue. The March 29 and May 14, 2007 reports of
Dr. Shade noted that appellant was totally disabled and unable to work. He diagnosed a
herniated nucleus pulposus at L4-5 with sciatica and lumbar spondylolisthesis at L4-5 with
instability and failed back syndrome. However, Dr. Shade did not provide a rationalized opinion
as to why appellant was totally disabled and became unable to work as of December 15, 2006. It
is well established that medical reports which are not fortified by rationale are of diminished
probative value.17 Dr. Shade provided no supporting rationale explaining why appellant could
no longer work in the modified position. His reports are of limited probative value.
The Board finds that the Office met its burden of proof in terminating appellant’s
monetary compensation benefits effective March 27, 2007. Appellant did not establish that his
abandonment of suitable work was justified.
CONCLUSION
The Board finds that the Office met its burden of proof to terminate appellant’s monetary
compensation effective March 27, 2007, on the grounds that he abandoned suitable work.

16

Once the Office establishes that the work offered was suitable, the burden of proof shifts to the employee who
refuses to work to show that such refusal was reasonable or justified. Bryant F. Blackmon, 56 ECAB 752 (2005).
17

Cecelia M. Corley, 56 ECAB 662 (2005).

7

ORDER
IT IS HEREBY ORDERED THAT the June 27 and March 27, 2007 decisions of the
Office of Workers’ Compensation Programs are affirmed.
Issued: March 10, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

